DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite a reference axis.  As written, it is unclear how the carrier/base moves or is along a reference axis.  An axis is a relative term.  An axis can extend in a myriad of orientations.  Applicant is advised to use structure to define how the axis is relative to the base and carrier.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0178867 to HUANG et al. (reference cited by Applicant)
Regarding claim 1, HUANG ‘867 discloses (figures 4 and 2) a micro suspension device, comprising a base (12) and a carrier (142) that is designed to move relative to the base (12) along a reference axis, wherein the carrier (142) is suspended and guided relative to the base (12) by a spring arrangement (15), the spring arrangement (15) comprising at least a first spring unit and a second spring unit (figure 4 shows four such spring units), each spring unit comprising a first arm (153 – top left, figure 4) and a second arm (153, top right, fig. 4), each arm comprising a first section, a second section, and a connection node, the first section (153) extending from a first attachment node (151), at which the first section (153) is attached to the base (12), to the connection node (right under symbol 152 in figure 4), the second section (part of the circular arm 152 extending from 12 o'clock to about 10:30 o'clock) extending from the connection node (right under symbol 152 in figure 4) to a second attachment node (point at 10:30 o'clock of 152) at which the second section is attached to the carrier (142) (152 is fixed to lens carrier 142, i.e. also at the specific point pointed out above), wherein the first attachment node (part of 152 @10:30 o'clock) and the second attachment node (151) lie at the same circumferential position on the base (12) and carrier (142) (see figure 4), respectively, wherein in each spring unit, the connection node (right under symbol 152 in figure 4), of the first arm (from 10:30 to 12 o'clock in figure 4) is connected to the connection node (right under symbol 152 in figure 4), of the second arm (from 12 
Regarding claim 2, HUANG ‘867 discloses first and second arms which are mirror-symmetric to a mirror plane (fig. 4) comprising the connection node and the axis (5).
Regarding claim 3, HUANG ‘867 discloses a movement in direction of the axis (5).
Regarding claim 5, HUANG ‘867 discloses wherein the sections of the first arm are parallel to a first side of a triangle, the sections of the second arm are parallel to a second side of the triangle, and a first line connecting the first attachment nodes of the first arm and the second arm and a second line connecting the second attachment nodes of the first arm and the second arm are parallel to a third side of the triangle (Fig. 4).  Note - the features of claim 5 - as far as they could be understood -can be mapped onto the device shown in D1 (figure 4).  The sections that support the arms and nodes appear as a triangular shape or configuration, if that is what applicant is attempting to claim by comparing the shapes of the arms and nodes to a triangle.
Regarding claim 6, HUANG ‘867 discloses wherein the first spring unit and the second spring unit have congruent shapes and are arranged in a mirror symmetric arrangement (Fig. 4).
Regarding claim 7, HUANG ‘867 discloses Figure 4 that shows coinciding attachment nodes.
Regarding claims 8 and 15, HUANG ‘867 discloses figure 4 that shows a device which comprises exactly two spring units which together extend around at least a third but particularly half the circumference of the carrier.
Regarding claims, 9 and 15, HUANG ‘867 discloses exactly four spring units extending around the entire circumference of the carrier 142 (Fig. 3).
Regarding claim 10, HUANG ‘867 discloses a planar configuration in which the arms lie in a plane.
Regarding claim 11, HUANG ‘867 discloses a spring arrangement manufactured from a single piece of flat material 15 referred to as a spring plate. Many optional features relate to manufacturing steps which cause doubt about the category of the claim.
Regarding claim 13, HUANG ‘867 discloses comprising an actuator 17 arranged to exert a force acting on the carrier 142 carrier in a direction parallel to the reference axis 5, wherein this force acts on the carrier 142 at a point that is distanced spaced from the reference axis (paras 11 and 24-25).
Regarding claim 14, HUANG ‘867 discloses (figures 4 and 2) a spring arrangement 15 for use in a micro suspension device the spring arrangement 15 being designed to be connected to a base 12 and a carrier 142 for moving the carrier 142 relative to the base 12 along a reference axis 5, and for suspending and guiding the carrier 142 relative to the base 12, wherein: " the spring arrangement 15 comprises at least a first spring unit 153 and a second spring unit 153, each spring unit 153 comprises a first arm and a second arm (fig. 4), each of said first and second arms comprises a first section, a second section, and a connection node (see rejection of claim 1, which is almost identical to this claim and explains each connection and node), the first section extends from a first attachment node, to the connection node, Page 6 of 9National Stage of PCT Application No.: PCT/EP2018/076776 Amendment Dated: February 17, 2020 the second section extends from the connection node to a second attachment node, wherein the first attachment node and the second attachment node are adjacent to one another, wherein in each spring unit 153, the connection node of the first arm is connected to the connection node of the second arm, the first arm and second arm are mirror- symmetric to one another, and the connection nodes are spaced from a straight line connecting the attachment nodes of the first arm with the attachment nodes of the second arm (Fig. 4 and para 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0178867 to HUANG et al. in view of EP 2 362 113 to Sato et al. (references cited by Applicant)
Regarding claim 4, HUANG ‘867 discloses only one arm (152) forming a section of a circle center on the reference axis. The objective technical problem is therefore to find an alternative spring configuration. 
Sato ‘113 (figure 19) shows such an alternative spring configuration which has exactly the shape as disclosed in the present application: a first attachment node (222), a second attachment node (221) - both are "on the same circumferential position", a connection node (e.g. bottom left/right portion shown in figure 19) and arms formed in a section of a circle connecting the above defined nodes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring shape of HUANG ‘867 with the shape taught in Sato ‘113 in order to support the object in the direction of an axis shiftably so as to position the objection as desired and achievable by such a spring configuration.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0178867 to HUANG et al. in view of US 6,862,144 to Aguero et al. (references cited by Applicant)
Regarding claim 12: Pre-tensioned springs of similar shape are e.g. known from Aguero ‘144   where figure 8A shows a wave spring. It would not involve an inventive step to pretension the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art is drawn to suspension type devices any of which could be used in a subsequent office action depending on how/if the claims amend around the current rejection.  Note specifically the spring configuration relative to the components of the adjustable and/or moveable device components.  The listed prior art is as follows: 2016/0306185; 2017/0115463; 2012/0229901; 2009/0303595; 2016/0291344; 2016/0205304; 2016/0187671; 2012/0314308; 8,648,920; 4,135,688; 3,946,976; 10,830,985; and 9,810,920.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MONICA E MILLNER/Primary Examiner, Art Unit 3632